DETAILED ACTION

Response to Amendment
In view of the amendments to Claim 1, the previous prior art rejections directed to the claims are maintained with revised mappings as necessitated by the amendments.  In view of new Claim 18, a new prior art rejection is directed to the claim below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “gas mixture of TiCl4, one or more silicon chlorides, CHC3CN, H2, CO, and/or CO2” renders the claim indefinite.  In particular, the term “and/or” renders the limitations of the gas mixture indefinite, since it is unclear as to whether the gas mixture contains optionally any of the gas components, or if it necessitates the presence of all gas components.  For example, the gas mixture as claimed could comprise one or more silicon 
	For purposes of Office examination, the Examiner is broadly interpreting the phrase to mean that any of the components can be contained in the gas mixture.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 8-11, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Publication No. WO 2013-083447 (Endler).
In regards to Claims 1-3, Endler discloses hard-material-coated bodies composed of metal, cemented hard material, cermet or ceramic, coated with a TiSiCN composite layer with at least one TiSiCN composite layer, where the TiSiCN composite layer is a nanocomposite layer which has been produced by means of a thermal CVD process without additional plasma excitation (Abstract), and also teaches that the TiSiCN nanocomposite layer has an oxygen content < 4 at. % (Claim 6) – corresponding to a metal, hard metal, cermet, or ceramic coated with a hard material, wherein articles are coated with a single- or multi-layer layer system by means of CVD without plasma excitation.  Endler further teaches that the TiSiCN composite layer contains a nanocrystalline phase of Ti-CxN1-x with a crystallite size between 5 nm and 150 nm, and a second phase made of amorphous SiCxNy (¶18), wherein the a nano-stable phase consist of the first crystalline layer with a proportion of 60% by mass to 99% by mass, and the xNy with a proportion of 1 mass% to 40 mass% (¶18), wherein the composition of the first phase is 0.1 < x < 0.99 and the amorphous phase is 0.1 < x < 0.95 and 0.05 < 7 < 0.9, respectively (¶19) wherein the nanocomposite layer can further contain up to 5% by mass of amorphous carbon (¶20), wherein advantageously, the layer has a halogen content of < 1 at. % halogen content (¶¶21-22), wherein the combination of the aforementioned phases occurs and leads to very good layer properties, such as high adhesive strength, high oxidation/temperature resistance, and a high hardness of up to over 4000 HV (¶¶25-26) – which corresponds to and overlaps with the claimed limitations of the single- or multi-layer layer system contains at least one nanocomposite layer with an overall composition of (TixSiy)(CaNbO--c), with the corresponding parameters of x, y, a, b, and c (instant Claim 1), and overlapping with the claimed range of the nanocomposite layer comprising a first crystalline phase of cubic titanium oxycarbonitride with a crystallite size of 10 nm to 20 nm and a second, amorphous phase of silicon oxycarbonitride or silicon oxycarbide (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Endler also teaches that the nanocomposite layer can consist of multiple layers with different titanium/silicon ratios and have a gradient with regard to the silicon and titanium component (¶23), and can be combined in a multilayer layer system with layers to the substrate body, wherein the layers are composted of one or more nitrides, carbides, carbonitrides, and oxynitrides of Ti (¶¶24-25) – wherein multiple nanocomposite layers are arranged (instant Claim 2), wherein the one or more nanocomposite layers have a gradient with respect to the Si/Ti In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Namely, Endler teaches that for the production of the TiSiCN nanocomposite layer according to the invention, the invention including a method in which the layer in a gas mixture utilizes one or more titanium halides, one or more silicon-containing precursors, wherein hydrogen reactive compounds with carbon and nitrogen atoms and/or nitrogen carbons and/or hydrogen carbons and/or inert noble gases (¶¶27-28), with thermal CVD process temperatures between 700 °C and 1,100 °C and at pressures between 10 Pa and 101.3 kPa without additional plasma excitation, the molar ratios being such that an atomic ratio of Si to Ti is greater than 1 (¶¶28-29).  This is a substantially similar method used by applicants to produce the claimed 3-CH, H2, CO, -and/or CO2 and at temperatures between 700 °C and 950 °C, at pressure between 0.1 kPa and 0.1 MPa, wherein an Si/Ti atomic ratio of greater than 1 is chosen (Specification, Page 7, Lines 24-29; Page 8, Lines 1-2).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the structure and composition as claimed in instant Claim 1, such as Ti-O and Si-O bonds being formed as claimed.  Additionally, one of ordinary skill in the art would have found it obvious, given that Endler teaches oxygen of < 4 at. %, that there were Si-O and Ti-O bonds form, since Endler provides the measure in at. %, which indicates the presence of oxygen in the compound.  Endler teaches that gas components include one or more titanium halides, hydrogen, and other reactive compounds, amongst others (Abstract) – corresponding to a gas mixture containing TiCl4 or hydrogen (instant Claim 18).

In regards to Claims 4-6, Endler teaches the nanocomposite layer according to instant Claim 1.  Endler teaches a layered structure with crystalline components, but does not explicitly teach that at least one nanocomposite layer has a lamellar structure (instant Claim 4), wherein the layer having the lamellar structure comprises lamellae with a thickness between 50 nm and 500 nm (instant Claim 5), nor that the layer having the lamellar structure comprises lamellae with different Si/Ti ratios (instant Claim 6).  However, the process of fabricating the coated articles of Endler are substantially similar to that of the instant invention.  As to Claims 4-6, where the claimed and prior art products are identical or substantially identical, or are produced by In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Namely, Endler teaches that for the production of the TiSiCN nanocomposite layer according to the invention, the invention including a method in which the layer in a gas mixture utilizes one or more titanium halides, one or more silicon-containing precursors, wherein hydrogen reactive compounds with carbon and nitrogen atoms and/or nitrogen carbons and/or hydrogen carbons and/or inert noble gases (¶¶27-28), with thermal CVD process temperatures between 700 °C and 1,100 °C and at pressures between 10 Pa and 101.3 kPa without additional plasma excitation, the molar ratios being such that an atomic ratio of Si to Ti is greater than 1 (¶¶28-29).  This is a substantially similar method used by applicants to produce the claimed product.  In particular, Applicant teaches that the nanocomposite layers are provided on articles with thermal CVD methods without plasma excitation, wherein a nanocomposite layer is deposited in a gas mixture of titanium (IV) chloride, one or more silicon chlorides, CH3-CH, H2, CO, -and/or CO2 and at temperatures between 700 °C and 950 °C, at pressure between 0.1 kPa and 0.1 MPa, wherein an Si/Ti atomic ratio of greater than 1 is chosen (Specification, Page 7, Lines 24-29; Page 8, Lines 1-2).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including at least one nanocomposite layer has a lamellar structure (instant Claim 4), wherein the layer having the lamellar structure comprises lamellae with a thickness between 50 
Examiner adds that the instant specification teaches that lamellar structures occur if a SiCl4/TiCl-4 ratio is set between 4 and 7 (Page 9, Line 8); given that Endler teaches an atomic ratio of Si to Ti of greater than 1 (¶29), wherein in an exemplary embodiment, the gas mixture comprises 20.4 mL/min SiCl4 and 4.2 mL/min TiCl-4, or a ratio of 4.86, in addition to an oxygen content of < 4 at. % within the layer system, one of ordinary skill in the art would expect the product of Endler to inherently possess the said properties of instant Claims 4 and 5.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 

In regards to Claims 7, 9-11, and 14-15, Endler also teaches that the nanocomposite layer can be combined in a multilayer layer system with layers to the substrate body, wherein the layers are composted of one or more nitrides, carbides, carbonitrides, and oxynitrides of Ti (¶¶24-25) – corresponding to one or more cover layers and/or bonding layers being present (instant Claim 10), wherein the cover layers and/or bonding layers are composed as claimed (instant Claim 11).  Endler additionally teaches that the combination of the aforementioned phases occurs and leads to very good layer properties, such as high adhesive strength, high oxidation/temperature resistance, and a high hardness of up to over 4000 HV (¶¶25-26) – which overlaps with the claimed limitation of the nanocomposite layer having a hardness of 3000 HV to 4000 HV.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, Endler teaches that Examples 2 and 3 exhibited respective hardnesses of 3840 HV (¶62) and 3610 HV (¶75) – corresponding to the claimed range of 3000-4000 HV (instant Claim 7) and 3300-3600 HV (instant Claim 14).  Endler teaches that nanocomposite coatings with thicknesses of 4.3 µm (¶40) and 7.6 µm (¶53) in various embodiments – which fall within the claimed range of 1 µm to 10 µm (instant Claim 9) and 4 µm to 7 µm (instant Claim 15).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Examiner adds, furthermore, that the process of fabricating the coated articles of Endler are substantially similar to that of the instant invention.  As to Claims 7-11, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Namely, Endler teaches that for the production of the TiSiCN nanocomposite layer according to the invention, the invention including a method in which the layer in a gas mixture utilizes one or more titanium halides, one or more silicon-containing precursors, wherein 3-CH, H2, CO, -and/or CO2 and at temperatures between 700 °C and 950 °C, at pressure between 0.1 kPa and 0.1 MPa, wherein an Si/Ti atomic ratio of greater than 1 is chosen (Specification, Page 7, Lines 24-29; Page 8, Lines 1-2).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the mechanical, structural, and crystallographic properties of Claims 7 and 9-11.

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
Applicant argues that the oxygen amount if not controlled by a separate supply, and is attributed to an uncontrolled leakage rate of the CVD system or residual oxygen on the oxidized surface, referencing a publication by Endler (Applicant’s Arguments, Page 8), and that only atmospheric oxygen and air humidity are oxygen sources, and that other CVD conditions of the instant application allow for the presence of both Si-O and Ti-O bonds (Page 8).

Applicant bases arguments on the scientific publication of Endler, but does not provide sufficient evidence on the record, for example a declaration or additional experimental data, to show that the product of Endler ’447 and not just the scientific publication of Endler, would not necessarily result in the claimed limitations as set forth.  As set forth above and previously discussed, one of ordinary skill in the art would have found it obvious, given that Endler teaches oxygen of < 4 at. %, that there were Si-O and Ti-O bonds form, since Endler provides the measure in at. %, which indicates the presence of oxygen in the compound.
Therefore, Applicant’s argument is not persuasive.

Applicant argues that the gas mixture as set forth in instant Claim 18 results in a surprising effect of the resultant layer including carbon of CO and/or CO2 (Applicant’s Arguments, Page 8), and that such characteristics lead ultimately to grain refinement as well as improved oxidation resistance and high hardness (Applicant’s Arguments, Pages 8-9).

Examiner notes that as set forth in the rejection above, Endler teaches that for the production of the TiSiCN nanocomposite layer according to the invention, the invention including a method in which the layer in a gas mixture utilizes one or more titanium halides, one or more silicon-containing precursors, wherein hydrogen reactive compounds with carbon and nitrogen atoms and/or nitrogen carbons and/or hydrogen carbons and/or inert noble gases (¶¶27-28), with thermal CVD process temperatures between 700 °C and 1,100 °C and at pressures between 10 Pa and 101.3 kPa without additional plasma excitation, the molar ratios being such that an atomic ratio of Si to Ti is greater than 1 (¶¶28-29).  This is a substantially similar method used by applicants to produce the claimed product, including the gas mixture containing one of titanium halides.  In particular, Applicant teaches that the nanocomposite layers are provided on articles with thermal CVD methods without plasma excitation, wherein a nanocomposite layer is deposited in a gas mixture of titanium (IV) chloride, one or more silicon chlorides, CH3-CH, H2, CO, -and/or CO2 and at temperatures between 700 °C and 950 °C, at pressure between 0.1 kPa and 0.1 MPa, wherein an Si/Ti atomic ratio of greater than 1 is chosen (Specification, Page 7, Lines 24-29; Page 8, Lines 1-2). 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784